Motion by petitioner afid Cross motion by respondents to resettle the order of this court dated- December 3;. 1973. Motion and cross motion granted as follows: (1) The decision of this court dated December 3, 1973 [43 A D 2d 694] (upon which said order was made) is amended by: (a) Deleting from the subparagraph thereof which begins with the word “ Proceedihg ” the words beginning with “the stay” and ending with the words “has in fact been made” (the latter being contained, in item “1” of said Subparagraph)j (b) Substituting in lieu thereof the following: “1. The respondent Commissioner of Health of the State of New York, in his capacity as presiding officer of the ‘ State survey agency ’ (20 CFR 405.1134 [a]) shall forthwith recommend to the Federal Department of Health, Education and Welfare (HEW) that HEW notify petitioner that if it completes the specified correction mentioned hereinbelow and submits proof to HEW of such completion, within four months after such notification, HEW will grant petitioner the waiver herein-above mentioned ”; (e) Deleting from the final sentence thereof the words “we are granting a limited continuation of the stay” and substituting therefor the following: “we are directing the State Commissioner of Health to make the above Recommendation ”. (2) The order of this court dated December 3, 1973 is amended accordingly. Hopkins, Acting P. J., Martuseello, Munder and Shapiro, JJ., concur.